Title: From Benjamin Franklin to John Dickinson, 3 September 1784
From: Franklin, Benjamin
To: Dickinson, John


				
					Sir,
					Passy, Sept. 3. 1784
				
				Mr Charles Helsted, whom his Majesty the King of Sueden has appointed Consul of that Nation, will have the Honour of

presenting this Line to your Excellency. He is recommended to me by the Suedish Ambassador at this Court, as a Gentleman of great Merit: As such I beg leave to recommend him to your Civilities and Countenance. With sincere Esteem, I have the honour to be, Sir, Your Excellency’s most obedient & most humble Servant
				
					B Franklin
					Governor Dickinson
				
			 
				Addressed: To His Excelly. / Governor Dickinson. / Philadelphia
			